Citation Nr: 0009378	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO rating decision that denied an 
increased evaluation for the veteran's anxiety neurosis, 
rated as 50 percent disabling. 


FINDINGS OF FACT

1.  The veteran's anxiety neurosis is manifested primarily by 
depressed mood, anxiety, suspiciousness, somatic complaints, 
irritability, circumstantial speech, impairment of short-term 
memory, and difficulty in establishing and maintaining 
effective work and social relationships that so reduce 
reliability, flexibility, and efficiency levels as to result 
in not more than considerable social and industrial 
impairment.

2.  Symptoms, such as obsessional rituals, illogical or 
irrelevant speech, or near-continuous panic or depression 
that produce severe occupational and social impairment are 
not shown or more nearly approximated.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for anxiety 
neurosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Code 9400 (effective prior to 
November 7, 1996), 4.130, Code 9400 (effective as of 
November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Service medical records show that the veteran was treated for 
severe tension headaches on various occasions; he reported 
difficulties sleeping and some shakiness in service.  Records 
show that Valium was prescribed.

A July 1971 RO rating decision granted service connection for 
anxiety reaction and assigned a 50 percent evaluation, 
effective from March 1971.

A January 1978 RO rating decision decreased the evaluation 
for anxiety neurosis with moderate social and industrial 
limitations from 50 percent to 30 percent disabling, 
effective from April 1978.

A December 1989 RO rating decision increased the evaluation 
for anxiety neurosis from 30 percent to 50 percent disabling, 
effective from October 1988.

In July 1990, the Social Security Administration granted the 
veteran entitlement to disability insurance benefits.  The 
medical evidence of record established the presence of an 
affective disorder and degenerative joint disease.  Records 
show that the veteran had residual functional capacity to 
perform the physical exertion requirements of work, except 
for lifting or carrying in excess of 20 pounds or frequently 
lifting or carrying in excess of 10 pounds.  Records also 
show that the veteran's residual functional capacity to 
engage in a full range of light work activity was reduced by 
moderate mental limitations with regard to his ability to 
properly relate to others, restriction of daily activities 
and constriction of interests, as well as moderately severe 
ability to respond appropriately to supervision and to 
customary work pressures.

The veteran underwent a VA examination in November 1996.  He 
complained of forgetfulness, sleep difficulties, crying 
easily, and not being able to work anymore or deal with 
people.  He reported exaggerated startle responses, feeling 
anxious all the time and depressed almost all the time.  The 
veteran reported crying spells; suicidal ideation but no 
history of actual attempts to harm himself; hopelessness and 
feelings of worthlessness; lack of energy; and reduced 
interests.  He reported that he slept only three of four 
hours a night and suffered from insomnia and nightmares.  He 
also reported that he was irritable and easily angered with 
homicidal thoughts and a history of violence.  The veteran 
did not report any psychotic hallucinations or delusions.  He 
was paranoid and reported feeling that there was a total 
conspiracy against him by everybody.  He reported being alone 
a lot, and not associating much with others.  The veteran 
also reported that he tended to eat when he got upset and 
that he had gained weight.  

Upon examination, the veteran was alert, oriented, 
cooperative, talkative and adequately dressed and groomed; 
his mood was anxious.  He appeared to be tense and restless; 
had sweaty hands; was circumstantial; and displayed 
difficulty in sticking to the point, but smiled and laughed 
appropriately.  His eye contact was fair.  His speech was 
pressured, and his affect was mildly restricted but 
appropriate.  Psychomotor activity was within normal limits.  
He did not appear to be psychotic, and his insight was 
partial.  Recent memory was markedly impaired, and remote 
memory was intact.  Concentration was moderately impaired, 
but his fund of general information, abstract thinking, and 
judgment were intact. Anxiety attacks were not reported.  The 
veteran was diagnosed as having anxiety neurosis.

Records show that the veteran participated in the Harvard 
PTSD Twin Study conducted at the Manchester, New Hampshire VA 
Research Service.  A December 1996 report of that study 
reflects that the veteran met the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, criteria for current post-
traumatic stress disorder (PTSD) related to his service in 
Vietnam.

RO rating decisions in December 1996 and in April 1997 
continued the 50 percent rating for anxiety neurosis, claimed 
as PTSD, and noted that each condition would not be rated 
separately.  The veteran disagreed with these rating 
decisions and submitted an appeal.

The veteran underwent a VA examination in November 1997.  He 
reported being unemployed and that he last worked in 1986.  
He reported that he could not sleep and could not remember 
things.  He reported that he had a stroke about four months 
earlier.  He reported feeling nervous and depressed all the 
time.  He denied suicidal ideation or loss of interest.  He 
reported that he ate constantly, and apparently was a 
compulsive eater.  He reported being irritable and had 
frequent homicidal thoughts, but denied any violent behavior 
for years.  He reported being suspicious and distrustful of 
others, and described being socially avoidant and withdrawn.  
The veteran stayed at home alone while his wife worked.  

Upon examination, the veteran was adequately dressed and 
groomed, alert, oriented, cooperative and talkative.  His 
mood was anxious and dysphoric.  The veteran appeared tense 
and restless, had memory and concentration difficulties, and 
showed limited smiling.  Eye contact was fair.  His speech 
was pressured, rambling and circumstantial; however, his 
statements were clear, relevant and logical.  Affect was 
appropriate but restricted.  Psychomotor activity was within 
normal limits, and the veteran did not appear to be 
hallucinating during the interview.  Thinking was free of any 
loosening of associations or flight of ideas.  Thought 
content was paranoid but did not show any bizarre delusions.  
Insight was poor.  Recent memory was markedly impaired; 
immediate memory was mildly impaired.  Remote memory was 
intact.  Concentration was moderately impaired, but his fund 
of general information, abstract thinking, and judgment were 
intact. Anxiety attacks were not reported.  The veteran was 
diagnosed as having anxiety neurosis.

VA outpatient records show that, in June 1998, the veteran 
was treated at the mental health clinic.  The veteran 
reported taking his medications as prescribed.  The diagnoses 
were those of generalized anxiety disorder and adjustment 
disorder with depressed mood.

Records show that the veteran was admitted to a VA hospital 
in September 1998, after presenting himself to the emergency 
room and feeling like he was going to pass out.  The veteran 
reported that his heart was racing and he was hungry for air.
At the time of discharge, the veteran was diagnosed as having 
a syncope attack; hypertension; low back pain status post 
back surgery in 1989 at L5; anxiety disorder; panic attacks; 
and cerebrovascular accident.

The veteran testified at a hearing in January 1999 that his 
anxiety neurosis was more debilitating than reflected in the 
currently assigned evaluation, and that he desired another VA 
examination which would specify a GAF (Global Assessment of 
Functioning) score and note the veteran's level of social and 
occupational impairment.

The veteran underwent a VA examination in February 1999.  He 
reported being unemployed and that he last worked in 1986.  
The veteran reported that he felt anxious all the time and 
was tense, restless and worrisome.  He did not report panic 
attacks or obsessional rituals.  He reported feeling 
depressed all the time and having crying spells often.  He 
indicated that he had been having suicidal thoughts often 
recently; his last attempt to harm himself was reportedly 
three months earlier by taking an overdose.  He reported 
hopeless feelings and limited energy.  He complained of 
initial and middle insomnia and reported getting only four 
hours or less of sleep a night.  He reported overeating under 
stress, and was currently obese.  He reported being 
excessively irritable and had homicidal thoughts at times, 
but he denied any violent behavior toward others for several 
years.  Hallucinations and delusions were denied.  The 
veteran indicated that he did not trust anybody, and that he 
had difficulty in establishing and maintaining effective work 
and social relationships.  The veteran reported having no 
close friends, preferring to be alone most of the time, and 
usually feeling ill at ease around others.  He was not 
receiving any individual counseling.

Upon examination, the veteran was unshaven, and his dress, 
grooming and hygiene were adequate.  He was alert and 
oriented.  Behavior was appropriate and cooperative, but he 
tended to be overly talkative.  His mood was anxious and 
dysphoric.  The veteran was rather tense and restless and 
showed memory and concentration difficulties.  Eye contact 
was fair.  Speech was circumstantial and rambling, but his 
statements were clear, relevant and logical.  Affect was 
appropriate and normal in range, and psychomotor activity was 
within normal limits.  No psychotic abnormalities in 
perception, thinking, or thought content were noted.  Insight 
was partial.  Immediate memory was mildly impaired, and 
recent memory was markedly impaired.  The veteran was unable 
to recall any of three words after five minutes.  Remote 
memory was intact.  Concentration was moderately impaired.  
His fund of general information, abstract thinking and 
judgment were intact.

The veteran was diagnosed as having anxiety neurosis.  The 
GAF score was 53.  Scores of 51 to 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).


B.  Legal Analysis

The veteran's claim for an increased evaluation for anxiety 
neurosis is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings
(rating schedule) which represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. § 4.41, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The evidence indicates that the veteran's psychiatric 
problems have been classified primarily as anxiety neurosis. 
The Board will evaluate the psychiatric symptoms as 
generalized anxiety disorder under diagnostic code 9400 and 
consider all of the psychiatric symptoms as a manifestation 
of this disorder.

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
diagnostic code 9400, effective prior to Nov. 7, 1996.

The regulations for evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996, generalized anxiety disorder is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

In this case, the evidence shows that the veteran does not 
receive individual therapy on a regular basis.  A report of 
the 1999 VA examination reflects few abnormal clinical 
findings and not more than moderate symptomatology attributed 
to the veteran's anxiety neurosis.  Although the veteran 
testified to the effect that his anxiety neurosis was more 
debilitating than reflected in the currently assigned 
evaluation, his statement is not supported by the medical 
evidence of record.  

In this case, recent reports of the veteran's VA psychiatric 
evaluations show that his service-connected anxiety neurosis 
is manifested primarily by depressed mood, anxiety, 
suspiciousness, somatic complaints, irritability, 
circumstantial speech, impairment of short-term memory, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Although the 1997 VA examination did 
not include a GAF (Global Assessment of Functioning) score, 
the overall medical evidence reflects only moderate 
symptomatology due to the veteran's service-connected anxiety 
neurosis.  The most recent evaluation assigns a GAF of 53, 
generally indicative of moderate impairment.  The Board finds 
that a 50 percent rating for generalized anxiety disorder 
under Diagnostic Code 9400, both old and new, best represents 
his disability picture.  The evidence of record does not 
demonstrate symptoms of obsessional rituals, illogical or 
irrelevant speech, nearly continuous panic or depression, or 
other manifestations associated with a generalized anxiety 
disorder to support the assignment of a rating in excess of 
50 percent under the above-noted diagnostic code.  Nor is 
there evidence in the record that the veteran's anxiety 
neurosis presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  Under the pre-November 1996 criteria, a 50 
percent rating represents considerable impairment, but less 
than a severe degree of impairment.

The Board notes that, although the veteran was found eligible 
for Social Security benefits on the basis of disability, the 
medical evidence of record does not show eligibility on the 
basis of the veteran's service-connected disability alone, 
nor does it show symptoms of anxiety neurosis producing more 
than considerable social and industrial impairment. 

The preponderance of the evidence is against any increase 
based on current symptoms, and the claim is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for anxiety neurosis is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

